                                          Case 3:19-cv-06859-WHO Document 31 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                   Case No. 3:19-cv-06859-WHO
                                                        Plaintiff,
                                   8
                                                                                          ORDER DISMISSING CASE
                                                 v.
                                   9

                                  10     NAN WONG,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 26, 2021, I ordered plaintiff Scott Johnson to show cause why this case should

                                  14   not be dismissed for failure to prosecute and comply with General Order 56. Dkt. No. 30.

                                  15   Johnson did not respond by the deadline of February 9, 2021. I warned that failure to timely

                                  16   respond would result in dismissal. Accordingly, this case is DISMISSED WITH PREJUDICE for

                                  17   failure to prosecute. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962).

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 11, 2021

                                  20

                                  21
                                                                                                  William H. Orrick
                                  22                                                              United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
